Exhibit 10.19

NEITHER THIS SECURITY NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED, THE “SECURITIES
ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR THE
SHARES OF STOCK ISSUED UPON EXERCISE HEREOF MAY BE TRANSFERRED, SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND EXEMPTION OR QUALIFICATION UNDER ANY
APPLICABLE STATE SECURITIES LAWS AND, IF REQUESTED BY THE COMPANY, DELIVERY TO
THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED. ANY ATTEMPT TO TRANSFER, SELL, PLEDGE OR
HYPOTHECATE THIS SECURITY OR SUCH SHARES IN VIOLATION OF THESE RESTRICTIONS
SHALL BE VOID. THE TRANSFER OF THIS SECURITY AND THE SHARES OF STOCK ISSUABLE
UPON EXERCISE HEREOF ARE ALSO RESTRICTED BY THIS AGREEMENT.

DIAMETRICS MEDICAL, INC.

STOCK OPTION AGREEMENT

PURSUANT TO 2006 INCENTIVE COMPENSATION PLAN

Paul Galleberg (the “Optionee”) is hereby granted an option (the “Option”) to
purchase shares of the Common Stock of Diametrics Medical, Inc., a Minnesota
corporation (the “Company”) pursuant to this Stock Option Agreement (this
“Agreement”) and the Company’s 2006 Incentive Compensation Stock Option Plan (as
amended, the “Plan”), the provisions of which are incorporated herein by
reference.

1. TERMS OF GRANT.

“Date of Option Grant” means September 20, 2006.

“Option Shares” means 348,480 shares of Common Stock; $1.00 per share, of the
Company.

“Exercise Price” means $0.7587 per share of Common Stock

“Option Expiration Date” means September 20, 2011.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Plan.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.



--------------------------------------------------------------------------------

3. TAX CONSEQUENCES.

The Option is intended to constitute an “incentive stock option” as that term is
used in Code Section 422. To the extent that the aggregate fair market value
(determined at the time of grant) of Option Shares with respect to which
incentive stock options are exercisable for the first time by the Participant
during any calendar year under all plans of the Company and its subsidiaries
exceeds $100,000, the options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
nonstatutory stock options. It should be understood that there is no assurance
that the Option will, in fact, be treated as an incentive stock option. The
Optionee should consult with the Optionee’s own tax advisor regarding the tax
effects of this Option (and any requirements necessary to obtain favorable
income tax treatment under Code Section 422, including, but not limited to,
holding period requirements). If the Option is treated as an Incentive Stock
Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section 3, the Optionee may designate which portion
of such Option the Optionee is exercising.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, and prior to the
termination of the Option (as provided in Section 6), the Option shall be
exercisable: (i) on the date that is three months after its date of grant, for
25% of the shares of Common Stock subject to such Option on its date of grant,
(ii) on the date that is six months after its date of grant, for an additional
25% of the shares of Common Stock subject to such Option on its date of grant,
(iii) on the date that is nine months after its date of grant, for an additional
25% of the shares of Common Stock subject to such Option on its date of grant
and (iv) on the date that is twelve months after its date of grant, for an
additional 25% of the shares of Common Stock subject to such Option on its date
of grant.

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company in the form of Exhibit A and Exhibit B hereto. The written notice must
be signed by the Optionee and must be delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Chief Executive Officer
of the Company, or other authorized representative of the Company, prior to the
termination of the Option as set forth in Section 6, accompanied by full payment
of the aggregate Exercise Price for the number of Option Shares being purchased.
The Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of Option Shares for
which the Option is being exercised shall be made (i) in cash, by check or cash
equivalent, (ii) by tender to the Company of whole Option Shares owned by the
Optionee having a Fair Market Value not less than the aggregate Exercise Price
(iii) by retention by the Company of that number of Options Shares (the
“Retained Shares”) having an aggregate Fair Market Value on the date of exercise
equal to the aggregate exercise price for all Option Shares for which the Option
is being exercised, so that the Optionee receives the number of Option Shares
for which the Option is exercised less the Retained Shares or (iv) by any
combination of the foregoing. If the Retained Shares include a fractional share,
the Retained Shares will be rounded up to the nearest whole share.

(b) Limitations on Forms of Consideration. Notwithstanding the foregoing, the
Option may not be exercised by tender to the Company of Option Shares to the
extent such tender, or attestation to the ownership, of Stock would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock. The Option may not be exercised by tender to
the Company of shares of Stock unless such shares either have been owned by the
Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company, if any, which arise in connection with the Option, including,
without limitation, obligations arising upon (i) the exercise, in whole or in
part, of the Option, (ii) the transfer, in whole or in part, of any

 

2



--------------------------------------------------------------------------------

Option Shares acquired upon exercise of the Option, (iii) the operation of any
law or regulation providing for the imputation of interest, or (iv) the lapsing
of any restriction with respect to any shares acquired upon exercise of the
Option. The Optionee is cautioned that the Option is not exercisable unless the
tax withholding obligations of the Company are satisfied. Accordingly, the
Optionee may not be able to exercise the Option when desired even though the
Option is vested, and the Company shall have no obligation to issue a
certificate for such shares.

4.5 Certificate Registration. The certificate for the Option Shares as to which
the Option is exercised shall be registered in the name of the Optionee, or, if
applicable, the Optionee’s heirs.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of Option Shares upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of Option Shares upon exercise would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION AND OPTION SHARES.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date or (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability.

(a) Disability. If the Optionee’s service to the Company (“Service”) is
terminated because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of one year after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date. (NOTE: If an Incentive Stock Option is exercised
more than three (3) months after the date on

 

3



--------------------------------------------------------------------------------

which the Optionee’s Service as an Employee terminated as a result of a
Disability other than a permanent and total disability as defined in
Section 22(e)(3) of the Code, the Option will be treated as a Nonstatutory Stock
Option and not as an Incentive Stock Option to the extent required by
Section 422 of the Code.)

(b) Death. If the Optionee’s Service is terminated because of the death of the
Optionee, the Option, to the extent unexercised and exercisable on the date on
which the Optionee’s Service terminated, may be exercised by the Optionee’s
legal representative or other person who acquired the right to exercise the
Option by reason of the Optionee’ s death at any time prior to the expiration of
one year after the date on which the Optionee’s Service terminated, but in any
event no later than the Option Expiration Date. The Optionee’s Service shall be
deemed to have terminated on account of death if the Optionee dies within thirty
(30) days after the Optionee’s termination of Service (other than for Cause).

(c) Cause. If the Optionee’s Service is terminated for Cause, the Option shall
terminate and cease to be exercisable immediately upon such termination of
Service.

(d) Other Termination of Service. If the Optionee’s Service terminates for any
reason, except Disability, death or for Cause, the Option, to the extent
unexercised and exercisable by the Optionee on the date on which the Optionee’s
Service terminated, may be exercised by the Optionee within one year (or such
other longer period of time as determined by the Board, in its sole discretion)
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until thirty (30) days after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date. The Company makes no representation as to
the tax consequences of any such delayed exercise. The Optionee should consult
with the Optionee’s own tax advisor as to the tax consequences of any such
delayed exercise.

7.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date. The
Company makes no representation as to the tax consequences of any such delayed
exercise. The Optionee should consult with the Optionee’s own tax advisor as to
the tax consequences of any such delayed exercise.

8. RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued. Nothing in this Agreement shall confer upon the Optionee any right to
continue in Optionee’s Service or interfere in any way with any right of the
Company to terminate the Optionee’s Service at any time.

 

4



--------------------------------------------------------------------------------

9. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

If the Option is an Incentive Stock Option, the Optionee shall comply with the
provisions of this Section 9. The Optionee shall promptly notify the Chief
Financial Officer of the Company if the Optionee disposes of any of the shares
acquired pursuant to the Option within one (1) year after the date of the
Optionee exercises all or part of the Option or within two (2) years after the
Date of Grant. Until such time as the Optionee disposes of such shares in a
manner consistent with the provisions of this Agreement, unless otherwise
expressly authorized by the Company, the Optionee shall hold all shares acquired
pursuant to the Option in the Optionee’s name (and not in the name of any
nominee) for the one-year period immediately after the exercise of the Option
and the two-year period immediately after Date of Grant. At any time during the
one-year or two-year periods set forth above, the Company may place a legend on
any certificate representing shares acquired pursuant to the Option requesting
the transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Optionee to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

10. LEGENDS.

The Company may at any time place legends referencing the this Agreement and any
applicable federal, state or foreign securities law restrictions on all
certificates representing Option Shares subject to the provisions of this
Agreement. The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing Option Shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section 10. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

10.1 “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

10.2 “THE TRANSFER, SALE, ASSIGNMENT, PLEDGE, MORTGAGE, HYPOTHECATION,
ENCUMBRANCE, GIFT OR OTHER DISPOSITION OF SHARES REPRESENTED BY THIS CERTIFICATE
IS RESTRICTED BY A STOCK OPTION AGREEMENT, A COPY OF WHICH MAY BE OBTAINED FROM
THE COMPANY.”

10.3 If Option Shares are issued with respect to an Incentive Stock Option: “THE
SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE COMPANY TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).”

11. REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE.

11.1 Optionee hereby confirms, that this Option is and the Option Shares will be
acquired for investment for the Optionee’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Optionee has no present intention of selling, granting any
participation in, or otherwise distributing such Option Shares. Optionee further
represents that he does not presently have any contract, undertaking, agreement
or arrangement with any Person to sell, transfer or grant participations to any
Person, with respect to this Option or any of the Option Shares.

 

5



--------------------------------------------------------------------------------

11.2 Optionee has had an opportunity to ask questions of and receive answers
from the Company regarding business, management and financial affairs of the
Company and the terms and conditions of the offering of the this Option and the
Option Shares.

11.3 Optionee understands that this Option is and the Option Shares not been
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Optionee’s representations as expressed herein. Optionee understands that this
Option is and the Option Shares are “restricted securities” under applicable
federal and state securities laws and that, pursuant to these laws, the Optionee
must hold this Option is and the Option Shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Optionee
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Option and
the Option Shares, and on requirements relating to the Company that are outside
of the Optionee’s control, and which the Company is under no obligation and may
not be able to satisfy.

11.4 Optionee is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

12. RESTRICTIONS ON TRANSFER OF SHARES.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Agreement, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any shares which
will have been transferred in violation of any of the provisions set forth in
this Option Agreement or (b) to treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares will have been so transferred.

13. BINDING EFFECT.

Subject to the restrictions on transfer set forth herein, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

14. TERMINATION OR AMENDMENT.

The Board may terminate or amend the Plan or the Option at any time; provided,
however, that no such termination or amendment may adversely affect the Option
or any unexercised portion hereof without the consent of the Optionee unless
such termination or amendment is necessary to comply with any applicable law or
government regulation or is required to enable the Option designated as an
Incentive Stock Option in Section 1 to qualify as an Incentive Stock Option. No
amendment or addition to this Agreement shall be effective unless in writing.

15. NOTICES.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Option Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address set forth below or at such other address as such
party may designate in writing from time to time to the other party.

 

6



--------------------------------------------------------------------------------

16. INTEGRATED AGREEMENT.

This Agreement and the Plan constitute the entire understanding and agreement of
the Optionee and the Company with respect to the subject matter contained herein
and therein and there are no agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Company with respect
to such subject matter other than those as set forth or provided for herein or
therein. To the extent contemplated herein or therein, the provisions of this
Agreement shall survive any exercise of the Option and shall remain in full
force and effect.

17. APPLICABLE LAW.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota, or if the Company is reincorporated in
another state by merger or otherwise, the laws of such other state, and
construed in accordance therewith without giving effect to principles of
conflicts of law.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

By their signatures below, the parties hereto agree that the Option is governed
by the terms and conditions of the Plan as in effect on the Date of Option
Grant, which is attached hereto. The Optionee acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the provisions contained
therein, and hereby accepts the Option subject to all of the terms and
conditions thereof.

 

PAUL GALLEBERG   DIAMETRICS MEDICAL, INC.  

/s/ Paul Galleberg

  By:  

/s/ W. Bruce Comer III

Name:   Paul Galleberg   Name:   W. Bruce Comer III     Title:   Chief Executive
Officer

Address:

 

2721 Via Elevado

Palos Verdes Estates, CA 90274

 

Address:

 

6033 West Century Blvd., Suite 850

Los Angeles, CA 90045

   

 

Attachment:         2006 Incentive Compensation Plan

 

8



--------------------------------------------------------------------------------

EXHIBIT A

OPTION EXERCISE NOTICE

Diametrics Medical, Inc.

6033 West Century Blvd., Suite 850

Los Angeles, CA 90045

Attn: Secretary

Ladies and Gentlemen:

This constitutes notice that, as of the date this notice and payment of the
exercise price is received by the Secretary of Diametrics Medical, Inc. (the
“Company”), the Optionee is electing to exercise the stock option granted under
Company’s 2006 Incentive Compensation Plan (the “Plan”) and identified below,
and to purchase the number of shares for the price set forth below:

 

Grant Date of stock option:

  _________________

If both incentive stock options and nonstatutory stock options

were granted to the Participant on that date, indicate type of

option being exercised:

 

       Incentive Stock Option

 

       Non-qualified Stock Option

Number of shares as to which option is exercised:

  _____________

Stock certificate to be issued in name of:

  __________________________

Total exercise price:

  $                    

Cash payment delivered with this election:

  $                    

Principal amount of promissory note delivered with this election:

  $                    

Value of          shares of common stock delivered with this

election:1

  $                    

 

--------------------------------------------------------------------------------

1 This alternative applies only if shares meet the public trading requirements.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from the certificate.

 

9



--------------------------------------------------------------------------------

By this exercise, the Participant agrees (i) to provide such additional
documents as the Company may require pursuant to the terms of the Plan, and
(ii) to provide for the payment to the Company (in the manner determined by the
Company) of amounts required to satisfy the Company’s withholding obligation, if
any, relating to this option exercise. The Participant also acknowledges having
received, read and understood the Plan, and agrees to abide by and be bound by
its terms and conditions.

 

Submitted by:   Accepted by: PAUL GALLEBERG   DIAMETRICS MEDICAL, INC.

 

  By:  

 

Signature    

 

  Its:  

 

Print Name     Address:   Date Received:                              [        ]
    [        ]    

 

10



--------------------------------------------------------------------------------

EXHIBIT B

INVESTMENT REPRESENTATION STATEMENT

[This form is to be completed at the time option is exercised,

unless stock is publicly traded at that time.]

Effective as of                              [insert date of option exercise]
(the “Effective Date”), the undersigned (“Optionee”) has elected to purchase
             shares of the Common Stock, par value $0.01 per share (the
“Shares”), of Diametrics Medical, Inc., a Minnesota corporation (the “Company”)
under and pursuant to the Company’s 2006 Incentive Compensation Plan (the
“Plan”) and the Stock Option Agreement dated                      [insert grant
date of option] (the “Option Terms”). The Optionee hereby makes the following
certifications, representations, warranties and agreements with respect to the
purchase of the Shares:

The Optionee acknowledges that he or she is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Optionee represents and warrants to the Company that he or she is
acquiring these Shares for investment for the Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

The Optionee further acknowledges that the Shares have not been registered under
the Securities Act, are deemed to constitute “restricted securities” under Rule
701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable state securities laws or an exemption from
such registration and qualification is available. The Optionee further
acknowledges that the Company is under no obligation to register the Shares.

The Optionee further acknowledges that he or she is familiar with the provisions
of Rule 701 and Rule 144, which Rules, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. The Optionee understands that if the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, the Optionee will not be able to resell the Shares under Rule 701
(i) until at least ninety (90) days after the Company became subject to such
reporting requirements (or any longer stand-off period, as discussed below, may
require) and (ii) unless such resale satisfies those provisions of Rule 144 that
are specified in Rule 701(g)(3). Even if the Company is not subject to such
reporting requirements, the Shares may be resold in certain limited
circumstances subject to satisfaction of all of the applicable provisions of
Rule 144. The Optionee further acknowledges that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required in order to resell the Shares. The Optionee
understands that no assurances can be given that any such registration will be
made or any such exemption will be available in such event.

The Optionee further acknowledges and understands that all certificates
representing any of the Shares shall have endorsed thereon appropriate legends
reflecting the foregoing limitations, as well as any legends reflecting any
other restrictions pursuant to the Company’s Articles of Incorporation, Bylaws,
the Option Terms, the Plan and/or applicable securities laws.

The Optionee further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Optionee shall not sell or otherwise transfer any Shares or
other securities of the Company during the 180-day period, or such other period
as may be requested in writing by the Managing Underwriter and agreed to in
writing by the Company (the “Market Standoff Period”), following the effective
date of a registration statement of the Company filed under the Securities Act.
Such restriction shall apply only to the first registration statement of the
Company to



--------------------------------------------------------------------------------

become effective under the Securities Act that includes securities to be sold on
behalf of the Company to the public in an underwritten public offering under the
Securities Act. The Company may impose stop-transfer instructions with respect
to securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

The Optionee further acknowledge and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Notice of Exercise or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

 

 

 

PAUL GALLEBERG

 

2